Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE AUGUST 6, 2009 INVESTOR CONTACT: MEDIA CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES HAYNESVILLE SHALE JOINT VENTURE AMENDMENT OKLAHOMA CITY, OKLAHOMA, AUGUST 6, 2009 – Chesapeake Energy Corporation (NYSE:CHK) today announced an amendment to its Haynesville Shale joint venture agreement with Plains Exploration & Production Company (NYSE:PXP).As part of the amendment, PXP has agreed to accelerate the payment of its remaining joint venture drilling carries as of September 30, 2009 in exchange for an approximate 12% reduction in the total amount of drilling carry obligations due to
